Citation Nr: 1543487	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  13-27 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for dementia (claimed as posttraumatic stress disorder (PTSD) mood swings, Alzheimer's, and memory loss), for accrued benefits purposes.

2.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure, for accrued benefits purposes. 


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1943 to December 1945.  The Veteran died in January 2012; the appellant is the Veteran's surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2011 rating decision in which the RO, inter alia, denied service connection for dementia (claimed as PTSD, mood swings, memory loss, and Alzheimer's) and diabetes, mellitus, each to include as due to herbicide exposure.  In November 2011, the Veteran filed a notice of disagreement (NOD) with the denial of each claim.  A statement of the case (SOC) was issued in June 2013, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2013.

After the Veteran's death in January 2012, the appellant filed a claim for Dependency and Indemnity Compensation, Death Pension, and Accrued benefits (VA Form 21-534).  The Veterans' Benefits Improvement Act of 2008 (Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008)) allows an eligible person to process to completion any claims pending when a Veteran dies (on or after October 10, 2008) if such request for substitution is filed no later than one year after the date of death.  38 U.S.C.A. § 5121A (West 2014).  Here, the appellant filed her request less than one year after the date of Veteran's death, and the RO subsequently determined that the appellant is a proper substitute claimant for the Veteran (for the matters for which the Veteran initiated an appeal, as set forth on the title page, for accrued benefits purposes).  Thus, the Veteran's appeal continues.

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For the reasons expressed below, the claims on appeal are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the appellant when further action, on her part, is required.
REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted.

The Veteran claimed entitlement to presumptive service connection for diabetes mellitus, to include as due to herbicide exposure.  See March and May 2011 Veteran's statements.  The Veteran also claimed entitlement to service connection for the symptoms of PTSD, mood swings, Alzheimer's, and memory loss (see  March 2011 Veteran's statement), which the AOJ characterized as a claim for service connection for dementia based upon the Veteran's VA treatment records.  See March 2011 rating decision.

Pertinent to the claims on appeal, the claims file currently includes the Veteran's service treatment records, the Veteran's and the appellant's lay statements, and a VA Problem List, printed in May 6, 2011, detailing the Veteran's active medical problems.  There are no other post-service treatment records pertinent to the claims on appeal associated with the claims file.  

However, the Board notes that the October 2011 rating decision on appeal reflects that VA treatment records from the VA Central Alabama Veterans Health Care System (CAVHCS), dated from June 19, 2003 to October 11, 2011, are listed as evidence considered; in the June 2013 SOC, VA treatment records from CAVHCS, dated from June19, 2003 to "February 29, 2012" (after the date of the Veteran's death are listed as evidence considered.  The Board notes that, after careful review of the claims file, it does not appear that these VA treatment records have been associated with either the VBMS file or Virtual VA file (both of which now comprise the claims file).

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, on remand, the AOJ should associate with the claims file the above-referenced records, as well as obtain from CAVHCS any additional outstanding records of VA evaluation and/or treatment of the Veteran dated prior to his January 2012 death.  The AOJ should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) (2015) as regard requests for records from Federal facilities.

While these matters are on remand, to ensure that all due process requirements are met, and the record is complete, the AOJ should also give the appellant another opportunity to provide information and/or evidence pertinent to the claims on appeal, explaining that she has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the appellant furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the appellant provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Associate with the VBMS or Virtual VA file all VA treatment records dated from June 19, 2003 to "February 29, 2012" (noted as considered in the October 2011 rating decision and June 2013 SOC, but not currently in either file), as well as obtain from CAVHCS any additional outstanding, pertinent records of VA evaluation and/or treatment of the Veteran dated prior to his death in January 2012.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the electronic claims file (now comprised of the VBMS and Virtual VA files).

2.  Send to the appellant a letter requesting that she provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the appellant provide, or provide appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the appellant that she has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the appellant responds, assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the appellant of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  To help avoid future remand, ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After accomplishing all requested action, as well as any additional action deemed warranted by the VCAA, adjudicate the matters on appeal in light of all pertinent evidence added to the record (to particularly include all that added to the claims file since the last adjudication) and legal authority.

6.  If any benefit sought on appeal remains denied, furnish to the appellant an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford her the appropriate time period for response. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied. The appellant need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

